DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Acknowledgment is made of applicant' s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  The certified copy of Japanese Application No. 2017-197167 was received on 11 March 2020 as required by 37 CFR 1.55.


Information Disclosure Statement
The references cited in the information disclosure statements (IDS) submitted on 21 August 2017, 29 September 2017, and 11 October 2017 have been considered by the examiner.

Drawings
The drawings filed on 21 August 2017 are accepted.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

REASONS FOR ALLOWANCE
The following is examiner’s statement of reasons for allowance:
The primary reasons for allowance for claim 1 is that applicant’s claimed invention includes liquid discharge device having a controller configured to: receive a first signal from the liquid level sensor in a case where a position of a liquid level in the second liquid chamber is equal to or higher than a predetermined position; receive a second signal from the liquid level sensor in a case where the position of the liquid level in the second liquid chamber is lower than the predetermined position; based on receiving, from the liquid level sensor, the second signal after receiving the first signal, determine a liquid amount V as a fixed value A, wherein the determined liquid amount V includes a liquid amount Vs stored in the second liquid chamber.  It is this limitation, expressed in the claimed combination not found, taught, or suggested in the prior art that makes this claim allowable over the prior art.
Claims 2-17 are allowable because they depend from Claim 1.
The primary reasons for allowance for claim 18 is that applicant’s claimed invention includes a method executed by a controller of a liquid discharge device having a liquid level sensor, comprising: receiving a first signal from the liquid level sensor in a case a position of a liquid level in the second liquid chamber is equal to or higher than a predetermined position; and receiving a second signal from the liquid level sensor in a case the position of the liquid level in the second liquid chamber is lower than the predetermined position; based on receiving, from the liquid level sensor, the second signal after receiving the first signal, determining a liquid amount V as a fixed value A, wherein the determined liquid amount includes a liquid amount Vs stored in the second liquid chamber.  It is this limitation, expressed in the claimed combination not found, taught, or suggested in the prior art that makes this claim allowable over the prior art.
Claims 19-25 are allowable because they depend from Claim 1.

US PGPub 2010/0066773 A1 to Taga discloses an ink cartridge, a first chamber and a second liquid chamber and ink level detection and comparison the a threshold for sending a first signal and a second (¶0106-0109), however Taga does not explicitly disclose based on receiving, from the liquid level sensor, the second signal after receiving the first signal, determine a liquid amount V as a fixed value A, wherein the determined liquid amount V includes a liquid amount Vs stored in the second liquid chamber.

US PGPub 20100110119 A1 to Taga discloses an ink cartridge, first liquid chamber and second liquid chamber and measuring a remaining ink volume in a second liquid chamber and comparing to a predetermined volume of ink for sending a first signal or a second signal (¶0016), however Taga does not explicitly disclose based on receiving, from the liquid level sensor, the second signal after receiving the first signal, determine a liquid amount V as a fixed value A, wherein the determined liquid amount V includes a liquid amount Vs stored in the second liquid chamber.

US PGPub 2008/0204488 A1 to Usui discloses an ink cartridge, first liquid chamber and second liquid chamber and measuring a remaining ink volume in a second liquid chamber and comparing to a predetermined volume of ink for sending a first signal or a second signal (¶0035-0036), however Usui does not explicitly disclose based on receiving, from the liquid level sensor, the second signal after receiving the first signal, determine a liquid amount V as a fixed value A, wherein the determined liquid amount V includes a liquid amount Vs stored in the second liquid chamber.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A. RICHMOND whose telephone number is (313)446-6547.  The examiner can normally be reached on M-F 9-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT A RICHMOND/Primary Examiner, Art Unit 2853